                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                         Case No. 16-03024-01-CR-S-MDH

 SAFYA ROE YASSIN,

                        Defendant.


                              RESPONSE TO PRO SE MOTION

       The United States of America, through undersigned counsel, respectfully submits this

response to defendant Safya Roe Yassin’s pro se motion for a copy of the docket report in this

case (Doc. 130). The United States respectfully defers this Court’s discretion as to whether to

grant the relief sought in that motion.

       On February 14, 2019, this Court filed, as a pro se motion, a letter from the defendant in

which she requests a copy of the full docket report in her case, along with other items related to

the filing of a motion pursuant to 28 U.S.C. § 2255. This Court’s docket entry noted that the

requested items beside the docket sheet had been sent to the defendant. (See Doc. 130.)

       The United States takes no position on the defendant’s further request for a copy of the

docket sheet. While the defendant’s motion requests information about other defendants in her

case, there were no other defendants, and in any event, the docket sheet contains only publically
available information. For these reasons, the United States respectfully takes no position and

defers to this Court’s practice and discretion as to whether to grant the relief requested.

                                                        Respectfully submitted,

                                                        Timothy A. Garrison
                                                        United States Attorney

                                               By       /s/ Brian P. Casey

                                                        Brian P. Casey
                                                        Assistant United States Attorney

                                                        Charles Evans Whittaker Courthouse
                                                        400 East Ninth Street, Room 5510
                                                        Kansas City, Missouri 64106
                                                        Telephone: (816) 426-3122



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was electronically filed on
February 27, 2019, with the Clerk of Court using the CM-ECF system of the United States District
Court for the Western District of Missouri thereby sending notification of the filing to CM-ECF
participants in this matter.

                                                        /s/ Brian P. Casey
                                                        Brian P. Casey
                                                        Assistant United States Attorney




                                                    2
